Citation Nr: 1139450	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  07-35 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left wrist disorder.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision from the Columbia South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for hearing loss, a left wrist disorder, and rheumatoid arthritis, and determined that new and material evidence had not been received to reopen a claim for service connection for a right knee disorder.

By way of an August 2011 brief, the Veteran's representative raises a claim that there was clear and unmistakable error in the July 1971 RO decision denying service connection for a right knee disorder.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   The Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The reopened claim for service connection for a right knee disorder and the remaining claims for service connection for hearing loss, a left wrist disorder, and rheumatoid arthritis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By way of a July 1971 rating decision, the RO denied the Veteran's claim for service connection for a right knee disorder.  Though notified of the decision in August 1971, the Veteran did not appeal and that decision is final.

2.  New evidence received since the July 1971 rating decision relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been received since the July 1971 rating decision, and the claim for service connection for a right knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties To Notify And To Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is reopening and remanding for further development the claim for service connection for a right knee disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


II. New and Material Evidence

Prior unappealed decisions of the Board and the RO are final. 38 U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104 (2011).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a) (2011).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for a right knee disorder in a July 1971 rating action, with notice sent in August 1971.  In the decision, the RO noted that a history of hospitalization involving the knee had been reported on the induction examination, that the Veteran had an inservice injury to the knee in March 1969, that the knee was found to be normal on separation examination, and that mild arthritis was shown on VA X-rays  in conjunction with a 1971 VA examination.  The basis for the denial was that the "service clinicals do not indicate that the pre-existing knee condition was aggravated beyond natural progress."

The Veteran's DD-214 showed that his service included service in Vietnam from January 1969 to October 1970.  His military occupational specialty was "FA crewman" (Field artillery crewman).  

The evidence before the RO in July 1971 included records from the Veteran's period of service, the report of a February 1971 VA examination, and some records from prior to entrance into service.  The records from the Veteran's period of service included the following:  service treatment records; the June 1968 entrance examination (which noted that the knee was stable on physical examination); the report of medical history (which was significant for the Veteran confirming he had a trick or locked knee); a doctor's summary note (indicating that the Veteran had been hospitalized for the right knee the prior year in December 1967); and a February 1969 record showing that the Veteran was treated for traumatic synovitis of the right knee following an injury when he jumped into a large gully.  The records indicated that he jumped into a 5-6 foot deep pit and jammed his right knee.  There was also a pre-service history of injury to the right knee playing football in 1967, with a cast put on it 5-6 weeks later.  He enlisted 4-5 months later.  The report of the October 1970 separation examination revealed normal lower extremities, however faint hand-written notes indicate injury to the right knee. 

The report of the February 1971 VA examination noted a history of the Veteran having injured his right knee in high school, with a torn ligament apparently diagnosed.  He was said to have been casted intermittently for 2 years and, thereafter, did fairly well.  It was noted that he injured the right knee in Vietnam in 1969 while jumping into a ditch during a mortar attack.  He was noted to have had the knee drained and casted.  He gave a history of going on leave and having the knee flare up during leave.  He indicated that he was given medications and was returned to regular duty, and was careful about his knee.  Examination revealed normal gait and range of motion.  A small amount of effusion and tenderness of the right knee was shown.  Following X-rays, the Veteran was diagnosed with degenerative arthritis, mild.  

Also before the RO at the time of the July 1971 decision were pre-service medical records received in May 1971.  These showed that the Veteran was seen in March 1967 for stomach complaints, but they included a history of an injury to his right knee with torn cartilage and ligaments several years earlier.  No significant knee findings were otherwise reported.  The Veteran was treated in November 1967 for a right knee injury after playing football.  He was treated with exercise for the right leg and was also casted.  

In August 2006, the Veteran submitted a statement asserting that he injured his right knee falling in a ditch during an enemy rocket attack. 

Among the evidence received after July 1971 are service personnel records obtained in April 2007.  These made no reference to knee problems, however, they did elaborate on the nature of his service by reflecting that his military occupational specialties in Vietnam included being a heavy truck driver, Chief of Ammo Section, and Gunner.  It also detailed the campaigns he was involved in, including the TET 69 counteroffensive and Vietnam summer-fall 1969.

As noted in the introduction, the Veteran's representative has raised the assertion of that there was clear and unmistakeable error in the 1971 RO decision that denied service connection.  The representative essentially stated that the veteran had established a rebuttable presumption of aggravation by providing the kind of evidence one engaged in combat or held as a prisoner of war is most likely to have available, lay testimony or other informal evidence of symptomatic manifestations, whether temporary or otherwise, of incurrence or aggravation.  Consistent with the lay evidence are service treatment records for right knee injury during service, a notation of right knee injury on separation examination, a claim for service connection for residuals of right knee injury shortly after separation, and X-ray evidence of right knee arthritis on VA examination within one year of separation.  Once this showing has been made, the government has the burden to rebut by clear and convincing proof that there has been no increase in the severity of the preexisting condition, thereby establishing lack of a statutory requirement, or that any increase was the result of natural progression.  The representative argues that VA never met that burden.

The Board finds the new the additional service personnel records supporting ory of recovery - that there was 


Also submitted after July 1971 was an August 2011 brief from the representative stating that the Veteran has been on Social Security disability since 1992 and indicated that the RO had not obtained these records.  

Based on a review of the foregoing, the Board finds that new and material evidence has been submitted to reopen a previously denied claim for service connection for a right knee disorder.  This new evidence reflects the presence of severe right knee degenerative problems that have required multiple surgeries including knee replacement with repeated revisions of this replacement.  The evidence also includes allegations of the existence of other records (Social Security) which may also shed light as to the duration and severity of his right knee problems.  This evidence raises the possibility that such severe degeneration could point to his pre-existing right knee problems having been permanently aggravated by the documented in-service injury.  This evidence is significant because it was not previously considered and is so significant that this evidence relates to an unestablished fact necessary to substantiate his claim and raises a reasonable possibility of substantiating his claim.  Accordingly this claim is reopened.





Among the evidence received since the July 1971 RO decision are service personnel records obtained in April 2007.  These made no reference to knee problems, however, they did elaborate on the nature of his service by reflecting that his military occupational specialties in Vietnam included a heavy truck driver, Chief of Ammo Section, and Gunner.  It also detailed the campaigns he was involved in, including the TET 69 counteroffensive and Vietnam summer-fall 1969.



Among the records submitted after the July 1971 decision were private treatment records from the 1990's.  These included a record from July 1990 showing a follow-up apparently after right knee arthroscopy.  Treatment records from 1991 show ongoing problems with the right knee, with X-rays from September 1991 showing continued degeneration in the right knee.  Arthroscopy from October 1991 also confirmed a degenerative joint.  In December 1991 it was indicated that the Veteran wanted a total knee arthroplasty (TKA) but would need to lose weight.  He persisted with right knee problems in 1992, with bare bone revealed on a January 1992 arthroscopy.  He underwent a right knee TKA in April 1992, with records from the rest of 1992 and 1993 detailing post TKA recovery.

The post July 1971 records show that in June 1995, 3 years after his TKA, he again had problems with the right knee, with instability, pain and clicking.  He underwent further examinations including a July 1995 arthroscopy that raised questions of possible allergic reaction.  In July 1996 he was described as having significant synovitis and medial/lateral instability, with an impression of significant particular wear from the hardware.  He underwent revision of the TKA in August 1996.  He had continued problems and required further revision in October 1998.  He persisted with symptoms in the right knee in April 1999 and August 2000, with mild effusion noted.  Thereafter the records show that he had a third revision of the TKA in September 2006.  He also reinjured his knee in a December 2006 motor vehicle accident.  The right knee was noted in problem lists from a February 2007 Agent Orange registry.

Also submitted after July 1971 was an August 2011 brief from the representative stating that the Veteran has been on Social Security disability since 1992 and indicated that the RO had not obtained these records.  However as previously discussed in the duty to assist section, it is not necessary to obtain these records, which would pertain to his disability dating back no earlier than 1992, and thus would not be relevant in this matter.  

Based on a review of the foregoing, the Board finds that new and material evidence has not been submitted to reopen a previously denied claim for service connection for a right knee disorder.  

This new evidence submitted after July 1971 reflects the presence of severe right knee degenerative problems that have required multiple surgeries including knee replacement with repeated revisions of this replacement.  However, the evidence does not include any competent medical evidence that suggest that this currently manifested disorder of the right knee is the result of aggravation of his pre-service knee disorder in service.  Nor does it suggest any other relationship between the current right knee disability and service (to include arthritis being manifested within a year of discharge.)  Thus while providing information as to the current nature of his right knee disability, the new evidence fails to relate this condition in any manner to his service from 1968 to 1970. 

Likewise the service personnel records submitted after July 1971 fail to address knee problems, and are duplicative as they address his combat service, which had already been acknowleged by the VA.  

In regards to his lay contentions of injuring his right knee falling into a ditch submitted with his August 2006 claim, the Veteran is competent to describe his symptoms and state when they began, but as a lay person, he is not competent to render a medical diagnosis or an opinion concerning medical causation that goes beyond being obvious merely through lay observations.  Rather, a finding regarding etiology of the right knee disorder in this instance where none is shown in the service records cannot be determined through lay observations.  Therefore, the Veteran's lay statement regarding the etiology of his right knee disorder are neither new, nor material.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Moreover, such contentions regarding the injury to his knee in service is duplicative of evidence previously before the RO which included service treatment records documenting an injury to his right knee after jumping into a gulley during service.  

This above described new evidence although not previously considered, fails to relates to an unestablished fact necessary to substantiate his claim, and does not raise a reasonable possibility of substantiating his claim.  In view of the above, the Board finds that new and material evidence has not been  received to reopen the previously denied claim for entitlement to service connection for a right knee disorder.  38 U.S.C.A. § 5108: 38 C.F.R. § 3.156. 


ORDER

New and material evidence has not been received to reopen a claim for service connection for a right knee disorder, and the appeal is denied.







REMAND

The Board finds that further development is necessary to properly address the remaining claims for service connection for a hearing loss, left wrist disability and rheumatoid arthritis.

First, in regards to all remaining issues, the Board finds that it is necessary to obtain Social Security records said by the representative to be outstanding.  He is said to be on this disability since 1992.  As such records could contain evidence pertinent to these issues, an attempt must made to obtain them.  

In regards to the hearing loss claim, it is pointed out by the representative and noted by the Board that the January 2007 VA examination for hearing loss was apparently conducted without review of the service treatment records.  The examiner stated that the hearing loss was less likely than not related to service but said there were no service treatment records to review.  The examiner also checked "no" as to review of the private, service department or VA medical records, despite indicating that the claims file was reviewed.  Thus examination is necessary, to include review not only of available medical records, but also the lay history of acoustic trauma while serving in his MOS in artillery under combat conditions.  

In regards to the left wrist injury, the Veteran's representative has alleged that buddy statements submitted in November 2006 cite the left wrist injury, and lend necessary support for service connection.  Such statements are of record and point to a wrist injury while loading canisters of ammunition to a gun.  The Board further finds that after obtaining additional records, including from Social Security, examination must be conducted and address the lay evidence, including the allegations of injury to the left wrist while serving in his MOS during combat.  

In regards to the claim for rheumatoid arthritis, the Board finds that the Social Security records should be obtained, as they may include pertinent evidence regarding this matter.  In addition, the Veteran should be afforded a VA examination that addresses the etiology of this matter after all available evidence is obtained.

VA's duty to assist the veteran includes obtaining relevant medical records and a thorough and contemporaneous medical examination in order to determine the nature and extent of the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and ask that he identify all sources of treatment for his enumerated disorders, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources not already of record should then be requested.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claims.  38 C.F.R. § 3.159 (2011).

2.  The AMC should obtain from the Social Security Administration a copy of any decision that was made on a claim for Social Security disability benefits, as well as the medical records relied upon concerning any determination rendered.  All efforts to obtain these records should be fully documented, and the Social Security Administration should provide a negative response if records are not available.

3.  Following completion of the additional development requested above, the veteran should be scheduled for a VA examination(s) conducted by an appropriate specialist(s), to determine the nature and severity of the claimed disabilitiy affecting his left wrist and a joint disability claimed as rheumatoid arthritis.  The claims file must be reviewed in connection with the examination.  A notation to the effect that this records review took place should be included in the report of the examiner.  All indicated studies should be performed, including X-rays, and all manifestations of current disability should be described in detail.  The examiner should address the following:

A.  Does the Veteran have any current, chronic disability or disabilities affecting his left wrist and/or a joint disorder of rheumatoid arthritis?  

B.   If so, in regards to the left wrist is it at least as likely as not (i.e., at least a 50/50 probability) that any such disability began in service or was the result of any incident in service?  For purposes of this examination and the opinion sought, the examiner should specifically consider the following:

* The fact that symptoms or treatment may not have been documented during service or in the first post service year is not fatal to the Veteran's claim, especially when other evidence may show a link to service.

* In answering this question, the examiner must address the lay history from the November 2006 "buddy statement" describing his left wrist injury while loading canisters of ammunition to a gun.  The Veteran's reported in-service incident/injury, though not documented, is conceded as consistent with the MOS shown in service as in artillery under combat conditions.

C.  If so, in regards to the claimed rheumatoid arthritis, is it at least as likely as not (i.e., at least a 50/50 probability) that any such disability began in service, was aggravated in service, or was the result of any incident in service?  In addressing this question, the examiner should opine as to whether it is at least as likely as not that any currently diagnosed rheumatoid arthritis is related to trauma in service, is otherwise related to service or is due to the natural aging process. 

Each opinion should contain comprehensive rationale based on sound medical principles and facts.

4.  After the completion of #1-2, the AOJ should schedule the veteran for a hearing disorders examination to determine the nature and etiology of the veteran's claimed disabilities involving the hearing loss.  The examination should be conducted by an appropriate specialist to determine whether any claimed disabilities involving hearing loss is due to or aggravated by service.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiners prior and pursuant to conduction and completion of the examination, and the examination reports must be annotated in this regard.  The examiner is requested to review the pertinent medical records, examine the appellant and provide a written opinion as to the presence, etiology and onset of his claimed hearing loss.

Specifically the examiner is requested to provide an opinion as to the following 

A. Does the Veteran have any current, chronic disability or involving hearing loss?  

B.   If any hearing loss disability is diagnosed did it at least as likely as not began in service, to include being caused by acoustic trauma while in Vietnam while serving in his MOS in artillery under combat conditions?  The examiner is instructed that the fact that symptoms or treatment may not have been documented during service or in the first post service year is not fatal to the Veteran's claim, especially when other evidence may show a link to service.  The Veteran's reported in-service acoustic trauma, though not documented, is conceded as consistent with the MOS shown in service as in artillery under combat conditions.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached. 

5.  Following completion of the above, the RO should re-adjudicate the Veteran's service connection claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations, to include the criteria for secondary service connection.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may result in adverse consequences on his claim.  38 C.F.R. § 3.655 (2011).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


